Mr. Justice HerNÁNdez,
after making the above statement of facts, delivered the following opinion of the court:
*107The findings of fact contained in the above judgment and tbe decision in elucidation thereof are accepted, except the seventh and tenth contained in the judgment. ■ .
In his complaint Vicente Aquilúe prayed that judgment be rendered declaring that the tract of land or farm of sixty cuerdas, more or less, that had been attached at the instance of José Domingo Abreu, as also the products, houses, terrace for drying coffee and other constructions mentioned in said complaint and likewise attached by Abreu, belong to and are in the possession of Aquilúe, and that consequently the attachment levied on said properties be dissolved, so that they may remain at his free disposal, with costs against the defendant or defendants who may oppose said demand.
In the summary proceedings, instituted by Lecaroz & Co. against Andrés Avelino Delgado, for the collection of fourteen thousand seven hundred and ninety-one pesos, provincial money, interest and costs, by an order made on February 6, 1900, the properties attached, namely, a farm consisting of one hundred and eighty cuerdas, having on the premises a shingle-roofed two-story house, with siding and flooring of native wood, said house measuring twelve varas in front by fourteen deep, with a zinc-roofed wing forming a kitchen, eight varas front by sixteen deep; a warehouse containing at one end a coffee-pulper, tanks, etc., also zinc-roofed, and a frame hoúse sixteen varas in front by five deep, likewise zinc-roofed, used as quarters for peons; another farm consisting of thirty-six cuerdas, and a third farm of thirty-two cuerdas, having a zinc-roofed dwelling house and kitchen, with flooring and siding of native wood; which three farms are situated in barrio “Angeles,” municipal district of Utuado, and were awarded to Lecaroz & Co. for three-fourths of the appraised value; and Lecaroz & Co. having transferred said award to *109Vicente Aqnilúe, judicial possession of 'the same was given the latter on April 2 of that year.
According to the opinion of the expert witnesses, Vicente Viñas, José Eseuté and José Eicarte, the two masonry terraces for drying coffee, the shed of sixteen by seven varas and the two small houses ór huts attached by Abren, stand within the farm of one hundred and eighty cuerdas to which reference has been made, while the thatched houses respectively of five by six varas, and eight varas front by six deep, both of native wood, stand within .the aforementioned farm of thirty-six cuerdas.
Although the same experts stated.in their report, ratified under oath, that the sixty cuerdas tract attached by José Domingo Abreu, as belonging to Andrés Avelino Delgado, forms an intergal part of the one hundred and eighty cuerdas of land awarded to Lecaroz & Co., and transferred by the latter to Vicente Aquilúe, said tract being bounded on the north, east and west by property of Vicente Aquilúe, and on the south by the old and new roads leading to Lares, in an amplification of their report said experts did not agree, for Viñas asserted that the sixty cuerdas attached as belonging to Delgado are comprised within the one hundred and eighty cuerdas belonging to Aquilúe. Eicarte was of the same opinion, although not positive about it, and Eseuté stated that he could not speak definitely, because he had not been furnished with sufficient data.
José Domingo Abreu confessed that he was at one time owner of the one hundred and eighty cuerdas, which had been acquired by Delgado and afterwards awarded to Lecaroz & Co., which firm had transferred it to Vicente Aquilúe, the *111same being bounded on tbe south by the Lares road and the “Angeles” river; and Delgado admitting that said farm had been awarded to him in satisfaction of a credit against the estate of Petra Bodríguez, Abren’s wife; and ten witnesses having been examined at the oral hearing at the request of Aquilúe, eight of them testified to the effect that the sixty cuerdas attached in the proceedings against Delgado, formed part of the one hundred and eighty cuerdas awarded to Le-caroz & Co., and transferred by the latter to the plaintiff in intervention, which testimony was not contradicted by the other two witnesses.
The conclusions on which the judgment appealed from is based, with the exception of the fifth and eighth thereof, are accepted, as also the second of the decision in elucidation thereof.
In the present suit the question at issue is not only the ownership of the sixty cuerdas of land attached by José Domingo Abreu, as belonging to Andrés Avelino Delgado, but also the ownership of the houses, sheds, terraces and other constructions likewise attached by Abreu, as shown by the complaint wherein Vicente Aquilúe prays that judgment be rendered declaring that said lands and constructions belong to him, which claim was opposed by the defendant Abreu, proofs being submitted by the plaintiff in intervention, in justification of each and every one of- his claims, wherefore it is obvious that a decision must be rendered upon all these controverted points.
At the hearing it has been shown that the houses, sheds, terraces and other constructions claimed by the plaintiff in intervention, Vicente Aquilúe, together with the sixty cuer-das attached by Abreu, stand upon lands which were awarded in summary proceedings instituted by Lecaroz & Co. against Andrés Avelino Delgado for the recovery of money, Aquilúe' having been put in possession thereof by virtue of a transfer *113of said award made to Mm by Lecaroz & Co. without excluding' anytMng contained therein, it being therefore evident that Aquilúe, at the time the attachment was made which gave rise to the complaint in intervention, was also in possession of the houses, sheds, terraces and other constructions, which stood on said lands, and in such legal possession he should be protected, the defendants having failed to present any better title to show that he should be deprived of said possession.
Inasmuch as all the claims of the opponent, José Domingo^ Abreu, should be dismissed, all the costs incurred in the lower court must be imposed upon him.
In view of the legal authorities cited in the judgment, as also articles 446, 448 and 449 of the Civil Code, applicable to the case, we adjudge that affirming the judgment and the elucidation thereof appealed from, so far as they agree with the above considerations, and reversing the same as to the other points, we should sustain and do sustain the complaint in intervention of ownership instituted by Vicente Aquilúe with reference to the tract of sixty cuerdas of' land and constructions mentioned in said complaint, and order that the attachment levied upon all the properties involved in this suit, be dissolved, and that the same be left at the free disposal of Vicente Aquilúe, together with such products as he may have been deprived of by reason of the attachment, the entry thereof in the Registry of Property must be canceled, and costs of the trial imposed upon José Domingo Abreu, as also the costs of the appeal, in the ordinary manner. The record is ordered to be returned to the court of Arecibo, with the proper certificate.
Chief Justice Quiñones and Justices Sulzbacher and Mac-Leary concurred.
Mr. Justice Figueras did not sit at the hearing of this case.